IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
               NOS. WR-91,402-01, 91,402-02, 91,402-03, 91,402-04 & 91,402-05


                       EX PARTE THOMAS CLYDE BRYANT, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
  CAUSE NOS. 19CR21232A, 18CR20511A, 19CR21229A, 19CR21231A & 19CR21230A
                      IN THE 123RD DISTRICT COURT
                          FROM SHELBY COUNTY


         Per curiam.

                                             ORDER

         Applicant pleaded guilty to two charges of online solicitation of a minor, two charges of

criminal attempt of sexual performance of a child, and one charge of sexual performance of a child

and was sentenced to fifteen years’ imprisonment on each charge. Applicant did not file direct

appeals in these cases. Applicant filed these applications for writs of habeas corpus in the county

of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends that his pleas were involuntary because trial counsel erroneously advised

Applicant that he was not eligible for any type of probation when there is no indication that he would
                                                                                                       2

not be eligible for deferred adjudication probation. Applicant has alleged facts that, if true, might

entitle him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex.

Crim. App. 2013). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claim. In developing the record, the trial court may use any means

set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was eligible for any type of probation, including deferred adjudication probation. The trial court shall

make findings of fact and conclusions of law as to whether trial counsel’s performance was deficient

and Applicant would have insisted on a trial but for counsel’s alleged deficient performance. The

trial court may make any other findings and conclusions that it deems appropriate in response to

Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                            3

Filed: September 16, 2020
Do not publish